Por cuanto, el interventor apelado radicó una moción allanán-dose al recurso y por tanto solicitando que sea declarada nula la re-*948solución dictada por la Corte Municipal de Caguas, que dió origen a la apelación;
Por CUANTO, como regla general una corte de apelación no puede revocar una sentencia por el mero allanamiento de la parte apelada y esta parte no ha demostrado al tribunal que su caso es una ex-cepción a la regla;
PoR Cuanto, las partes deben conseguir sus propósitos compare-ciendo ante la corte inferior y la sentencia no debe ser revocada sin que esta corte quede convencida de que los errores imputados jus-tifican la revocación;
PoR tanto, se declara sin lugar dicha moción de allanamiento.
El Juez Asociado Señor Córdova Dávila no intervino.